MEMORANDUM OPINION


No. 04-04-00147-CV

STONERIDGE, INC.,
Appellant

v.

Raul MATA and Nelda Mata, Individually,
and as Representatives of the Estate of Amor Mata, Deceased,
Appellees

From the 365th Judicial District Court, Maverick County, Texas
Trial Court No. 01-11-17707-MCV
Honorable Amado Abascal, III, Judge Presiding
 
Opinion by:    Phylis J. Speedlin, Justice
 
Sitting:            Alma L. López, Chief Justice
Sandee Bryan Marion, Justice
Phylis J. Speedlin, Justice
 
Delivered and Filed:   June 15, 2005

REVERSED and REMANDED
            This appeal was submitted to the court with oral argument on March 9, 2005.  On March 10,
2005, the court issued an order referring the case to post-submission mediation.  The parties
subsequently filed a joint motion to abate the appeal stating they had fully resolved and settled all
issues in dispute and requesting an abatement in order to finalize the settlement agreement.  The
appeal was abated to July 11, 2005.  On June 8, 2005, the parties filed a joint motion requesting that
this court issue an expedited order setting aside the trial court’s judgment without regard to the
merits, and remanding the cause to the trial court for rendition of judgment in accordance with the
parties’ settlement agreement.
            Accordingly, the parties’ joint motion is granted.  The judgment of the trial court is set aside
without regard to the merits, and the cause is remanded to the trial court for rendition of judgment
in conformity with the parties’ settlement agreement.  Tex. R. App. P. 42.1(a)(2)(B).  The clerk of
this court is ordered to issue the mandate contemporaneously with this opinion and judgment.  Costs
of appeal are taxed against the parties who have incurred them.
 
                                                                                    Phylis J. Speedlin, Justice